DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2021 has been entered.
 
Claim Status and Formal Matters
This action is in response to papers filed 8/15/2021.
Claims 1, 3, 9, 13 have been amended.
Claim 18-20 has been added by amendment.
Claims 1-3, 5, 9-11, 13, 18-20 are pending.
Applicant’s election of group I, claims 1-10 and diabetes in the reply filed on 2/4/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2019.
Claims 1-3, 5, 9-10, 13, 18-20 are being examined.
The previous objection to the claims has been withdrawn in view of the amendment of the claims to provide the full terminology of the acronym or abbreviation.  
Priority
The instant application was filed 10/30/2017 and is a national stage entry of	PCT/EP2016/059556 having an international filing date: 04/28/2016 and claims foreign priority to DE102015208083.8, filed 04/30/2015. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2021 is being considered by the examiner.
The specification recites reference including see Kohonen T (2001) Self-25 Organizing Maps. Third, extended edition. Springer Berlin, Heidelberg, New York ) and Tang W, Zeve D, Suh JM, Bosnakovski D, Kyba M, Hammer RE, Tallquist MD, Graff JM (2008) White fat progenitor cells reside in the adipose vasculature. 
Science 322:583-6) but does not provide the references. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the 
Specification
The amendment filed 8/18/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specification on pages 4, 10 has been amended to recite, “body fat percent”. The originally filed application did not recite, “body fat percent.”
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
The response has overcome the issue with respect to arrangement of the specification.  The response with respect to the new matter rejection asserts that the amendment was supported by the original German application and provide Google translate as evidence.  Google translate is a machine translation which is known to have errors (Argondizzo (https://www.argotrans.com/blog/accurate-google-translate-2018, 2022).  Further applicant as part of the PCT process provided the English translation originally filed in the instant application asserting it is identical to the German PCT.  Finally, Google translation is not a recognized certified translation by a translator fluent in both English and German.  Thus this argument is not persuasive. Providing a certified translation of the specification or the portions may overcome these issues.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 9-10, 13, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite, “wherein the elevated body fat percentage is defined by BMI ≥ 25 and the non-elevated body fat percentage is defined by BMI < 25.”  The previous response provided no indication where support for the amendment can be found. The specification recites “defined” three times with respect to average BMI.  The claims as initially filed did not recite, “wherein the elevated body fat percentage is defined by BMI ≥ 25 and the non- elevated body fat percentage is defined by BMI < 25.”  The specification as originally filed does not recite “wherein the elevated body fat percentage is defined by BMI ≥ 25 and the non- elevated body fat percentage is defined by BMI < 25”.  The specification has been amended in the instant response to recite “mean BMI,” which as indicated above is new matter.  Further it is new matter in 
Further claim 1` has been amended to recite, “wherein the gene expression level is elevated if it exceeds a reference value by at least 5%.”  The closest the specification comes to support for this amending is on page 10 which recites, “Such a gene expression level value preferably counts as elevated if it deviates from the respective reference value at the top by at least 5%.”  Thus having “reference value at the top by at least 5%” is different in scope than “wherein the gene expression level is elevated if it exceeds a reference value by at least 5%.”  Thus the amendment is new matter.  
Further the independent claim has written description issues.
Claim 13 has been added by amendment and recites, “wherein a decrease in the expression levels of HMGA2 and PPAR-gamma relative to a reference value indicates that the subject is at risk for type II diabetes.” The response asserts support can be found in example 10.  However there are only 5 examples in the instant specification.  Searching and review of the specification failed to reveal support for indicating risk of type II diabetes based on a decrease in the expression levels of HMGA2 and PPAR-gamma relative to any reference value obtained or imagined by any means.  Thus the claim introduces new matter.
Further claim 13 has been amended to recite, “wherein comparison of deviation of the detected values of expression levels of HMGA2 and PPAR-gamma to the reference value is indicative of the subject's risk for type II diabetes.”  The response asserts support can be found on page 10, lines 10-19, which provides teachings with respect to elevated expression or non-elevated expression and is relative to “reference value at the top” which is of different scope than any deviation. Page 7, lines 112 provide basis for limitations with respect to the size of the sample.  None of the cited section support that any deviation in any subject with a “normal BMI” is indicative of the subjects risk of diabetes.  Thus the amendment has introduced new matter.
Response to Arguments
The response has overcome the issue with respect to arrangement of the specification.  The response with respect to the new matter rejection asserts that the amendment was supported by the original German application and provide Google translate as evidence.  Google translate is a machine translation which is known to have errors (Argondizzo (https://www.argotrans.com/blog/accurate-google-translate-2018, 2022).  Further applicant as part of the PCT process provided the English translation originally filed in the instant application asserting it is identical to the German PCT.  Finally, Google translation is not a recognized certified translation by a translator fluent in both English and German.  Thus this argument is not persuasive. Providing a certified translation of the specification or the portions may overcome these issues.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 9-10, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claim 1 are unclear are unclear as the wherein clause recites, “a) elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage, , b) non-elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage,  c) non-elevated relative gene expression level for HMGA2, non-elevated gene expression level for PPAR-gamma, and non-elevated body fat percentage,  d) non-elevated relative gene expression level for HMGA2, elevated relative gene expression level for PPAR-gamma, and non-elevated body fat percentage.”  The metes and bounds of the claim are unclear how this relates to risk of obesity or diabetes recited in the preamble as the claims provide no limitations in which diagnosis or prognosis based on any of the groupings.   
Further claim 1 has been amended to recite, “wherein the elevated body fat percentage is defined by BMI > 25 and the non- elevated body fat percentage is defined by BMI < 25.”  The specification does not provide explicit support for the definition as amended into the claim. The specification on page 1 teaches BMI is a ratio of body weight in kg squared divided by height in meters squared.  Further the specification teaches on the bottom of page 1, “However, a high BMI says little about the actual body tissue composition and is only a first rough indicator with regard to the possibility of contracting obesity-associated diseases.”  Thus the metes and bounds of the claim are 
Claims 2-3, 5-7, 9-10, 12, 18, 20 are rejected as they depend from claim 1.  
Response to arguments
The response traverses the rejection in view of the amendment.   This argument has been thoroughly reviewed but is not considered persuasive as the amendment has introduced new issues.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 9-10, 13, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation, mental step, and mathematical concepts without significantly more. The claim(s) 1 recite(s) the abstract idea or mental step of comparing for the determination of elevation or non-elevation. The claim recites, “for classification into one of at least four risk groups for obesity and/or diabetes with respect to the expression levels.”  The specification on page 1 teaches BMI is a calculating of ratio of weight divided by height.  These judicial exceptions are not integrated into a practical application because if there are no additional steps which depend from or require the making a diagnosis or establishing a prognosis step. The claim 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional step is required of or dependent on the making diagnosis or establishing prognosis.

Claim analysis
The instant claim1 is directed A method of detecting expression levels of genes for high mobility group AT-hook 2 (HMGA2) and peroxisome proliferator-activated receptor gamma (PPAR-gamma) in extracted nucleic acid from a sample of a donor for classification into one of at least four risk groups for obesity and/or diabetes with respect to the expression levels of the genes for HMGA2 and PPAR-gamma, comprising the steps of. a) puncturing the subcutaneous abdominal adipose tissue of the donor to obtain a sample of adipose tissue from the donor, b) extracting nucleic acid from the adipose tissue sample, wherein the sample mass is < 50 mg and wherein the nucleic acid is RNA; c) denaturing the RNA, d) reverse transcribing the denatured RNA into cDNA, e) pre-amplifying the cDNA, and  measuring the expression level of the genes for HMGA2and PAR-gamma  via real-time polymerase chain reaction (PCR) wherein the at least four risk groups with respect to the expression level of the genes for HMGA2 and PPAR-gamma in the sample comprise  a) elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage, b) non-elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and DM2\14359642 2U.S. Application No. 15/570,573 Attorney Ref. F6104-25601 Amendment D Page 4 of 16 elevated body fat wherein the gene expression level is elevated if it exceeds a reference value by at least 5%, wherein the elevated body fat percentage is defined by BMI > 25 and the non- elevated body fat percentage  is defined by BMI < 25.
The puncturing, extracting, denaturing, reverse transcribing, pre-amplifying and measuring are considered to be an active steps.
The wherein clause is a mental step and/or a natural correlation as it relies upon naturally occurring gene expression and BMI.
 Dependent claims set forth further limitations to the subject of the donor, the sample, how expression is determined.
Further claim 9 provides more grouping requirements, which is a mental process which also encompasses an abstract idea or mental process of comparing to determine elevation or non-elevation 
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Claim 13 is a method of detecting expression levels of genes for high mobility group AT-hook 2 (HMGA2) and peroxisome proliferator-activated receptor gamma (PPAR-gamma) in extracted nucleic acid from a sample of a subject having a normal body mass index (BMI) for comparison to a reference value in determining the subject's for type II diabetes  , wherein the sample mass is < 5 mg and wherein the nucleic acid is RNA; c) denaturing the RNA, d) reverse transcribing the denatured RNA into cDNA, DM2 14359642 2U.S. Application No. 15/570,573 Attorney Ref. F6104-25601 Amendment D Page 6 of 16 e) pre-amplifying the cDNA, and J measuring the expression level of the genes for HMGA2 and PPAR-gamma of cDNA via real-time polymerase chain reaction (PCR)  wherein comparison of deviation of the detected values of expression levels of HMGA2 and PPAR-gamma to the reference value is indicative of the subject's risk for type II diabetes.
The puncturing, extracting, denaturing, reverse transcribing, pre-amplifying and measuring are considered to be an active steps 
The wherein clause of claim 13, “wherein comparison of deviation of the detected values of expression levels of HMGA2 and PPAR-gamma to the reference value is indicative of the subject's risk for type II diabetes” is a natural correlation and mental step as it requires a comparison to a reference value.
Step 1.  Is the claim 1 directed to a process, machine, manufacture, or composition of matter?
 In the instant case for claim 1 the Step 1 requirement is satisfied as the claims are directed towards a process.  
In the instant case for claim 13 the Step 1 requirement is satisfied as the claims are directed towards a process. 
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  

Claim 13 recites, “““wherein comparison of deviation of the detected values of expression levels of HMGA2 and PPAR-gamma to the reference value is indicative of the subject's risk for type II diabetes” is a natural correlation and mental step as it requires a comparison to a reference value.
Step 2A prong two.  Do the claims (1 or 13) recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the independent (1 or 13) and dependent claims require no additional steps which rely upon or require the step of making a diagnosis or establishing a prognosis.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claims 1 and 13 the claim requires puncturing, extracting, denaturing, reverse transcribing, pre-amplifying and measuring are considered to be an active steps.  The specification in paragraphs 0075-0080 teaches detection of HMGA2 and PPARgamma were by known methods, using commercially available reagents.  The claims requiring determining expression of the recited genes in adipose, which is routine and conventional in view of the teachings of Bullderdiek (WO2014/006163A1, published 1/9/2014).   The claims further provide a grouping step (abstract idea) and a preamble setting forth a natural correlation.   Dependent claims limit the sample, 
Thus the claims do not provide additional steps which are significantly more.
Response to Arguments
The response traverses the rejection asserting the claims no longer recite any judicial exceptions.  This argument has been thoroughly reviewed but is not considered persuasive as the claims still require a comparison which is a mental step and is provides limitation with respect to risk of diabetes and/or obesity which is a natural correlation or phenomena.  
The response continues by providing arguments with respect to the Jul-1 example.  This argument has been thoroughly reviewed but is not considered persuasive as the claims require a comparison and placement in groups, thus the instant claims have a different factual pattern than the Jul-1 example.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 6-7, 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullderdiek (WO2014/006163A1, published 1/9/2014), Campbell (Cancer Prev Ree (2009) volume 2, pages 37-42), Ritthaler (In J Sports Med (1980) volume 1, pages 50-51), and Stahlberg (Methods (2010) volume 50, pages 282-288)..   
Claim 1 has been amended to recite, “wherein the prognosis and/or diagnosis comprises  of at least one of  four risk groups relative to a reference group, including:  a) elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage, , b) non-elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage,  c) non-elevated relative gene expression level for HMGA2, non-elevated gene expression level for PPAR-gamma, and non-elevated body fat percentage,
With regards to claim 1 and 9,  Bullderdiek teaches determination of gene expression via qRT-PCR for genes including HMGA2 and PPARgama  (page 17, last paragraph). Bullderdiek teaches the samples were taken from subcutaneous adipose (page 18, top).

Bullderdiek teaches that in the investigation BMI greater than 25 is defined as overweight (page 17).
Bullderdiek teaches reduced levels of PPAR gamma as well as elevated levels of HMGA2 can be assumed to reflect immature fat cells (page 17).
Bullderdiek teaches in the figures there are error bars, thus suggesting populations of patients were examined.
Bullderdiek teaches in figure 1 there is high expression of HMGA2 and low expression of HMGA2
Bullderdiek teaches in figure 1b separating subjects based on diabetes, no diabetes, over weight and normal weight with HMGA2 expression.
Bullderdiek teaches examining correlation of BMI with HMGA2 expression (figure 2).
Bullderdiek teaches PPargamma and HMGA2 in that are inversely correlated (figures 4 and 5).
Bullderdiek teaches examining correlation of BMI with Par expression (figure 6).
Bullderdiek teaches, “The term "prognosis" as used herein refers to a prediction of the probable course and outcome of a clinical condition or disease. A prognosis of a patient is usually made by evaluating factors, markers, and/or symptoms of a disease that are indicative of a favorable or unfavorable course or outcome of the disease. Preferably herein prognosis involves determining the probability that an early diabetes will develop into a late stage diabetes. In the early stage of type 2, the predominant rd paragraph).
Bullderdiek teaches elevated expression of HMGA2 is diagnostic or prognostic of diabetes (page 6, lines 7-14).  Bullderdiek teaches greater than 5% increase figure 1B.  
Bullderdiek teaches, “Thus, reduced levels of PPARgamma expression as well as elevated levels of HMGA2 expression can be assumed to reflect an increased level of immature fat cells” (page 17, bottom).
While Bullderdiek teaches obtaining samples from surgery and fine needle aspirates from subcutaneous tissue which encompass both encompass cutting (or puncturing) the subcutaneous adipose tissue.(examples0> 
Bullderdiek does not explicitly teach puncturing of subcutaneous abdominal tissue of the donor to obtain a sample of adipose tissue and detecting both PPAR-gamma and HMGA2 RNA.
However, Campbell teaches, “Subcutaneous abdominal adipose samples were obtained by the same trained physician (K.F.S.) from superficial abdominal adipose tissue. The biopsy methods and sample processing steps are outlined in Fig. 1. A sample was collected from an area in the lower quadrant (10-12 cm from the umbilicus) by one method and repeated on the contralateral side in succession, using the second method. The method done first (i.e., A or B) and the location (i.e., right or left) were alternated and recorded. Method A used a 14-gauge needle and required a <0.5-cm nd column). 
Campbell teaches, “ RNA yield per milligram of tissue was equivalent for methods A and B (14.2 ± 7.8 versus 16.2 ± 8.3ng of RNA/mg of tissue, respectively; P = 0.95) and RNA quality was good for both methods.” (gene expression, page 40).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain a sample of subcutaneous abdominal adipose by aspiration, detecting expression of the recited PPAR-gamma and HMGA2 and examine expression of both mRNA by BMI for fold increases which encompasses 5% increases relative to other groups (reference values). .  The artisan would be motivated to use the method of Campbell as it demonstrates multiple genes 
The teachings of Bullderdiek,  Campbell are set forth above.
While Bullderdiek teach the use of needle biopsies for human subcutaneous fat sampling (example 1)., Bullderdiek,  Campbell do not teach the mass of the sample obtained.
However, Ritthaler teaches there are two biopsy methods for human subcutaneous adipose which includes needle biopsies.  Ritthaler teaches needle biopsies delivered a mean 20mg to 50 mg (page 50, bottom, 2nd column)..
Therefore it would been prima facie obvious to one of ordinary skill in the art prior to the effective filing date that needle biopsy of Bullderdiek is 20 mg to 50 mg.  The artisan would be motivated as the Ritthaler teaches needles biopsies are typically 20 mg to 50 mg.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to obtain samples of normal size.
Bullderdiek,  Campbell and Ritthaler do not specifically teach preamplifcation as part of detection in RT-PCR.  
However, Stahlberg teaches, “ Pre-amplification of single-cell cDNA allows virtually limitless number of measured genes, and has been used on single cells in concert with microarrays [29]. In a pioneering work by Brady and Iscove [30], it was shown that polyA-cDNA can be globally amplified, followed by gene-specific PCR on the resulting pool. Alternatively, a multiplex PCR on the single-cell cDNA, using low concentrations of all gene-specific primers, results in a population of PCR products that nd column, 1st full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to pre-amplify cDNA reverse transcribed from the tissue.  The artisan would be motivated as Stahlberg teaches pre-amplification allows for the detection of a limitless number of genes from as little as a single cell.  The artisan would have a reasonable expectation of success as the artisan is merely using a known method of preamplification as part of real time PCR.  
With regards to claim 3, Bullderdiek teaches type II diabetes (page 1).
With regards to claim 2, Bullderdiek teaches the use of human subcutaneous abdominal adipose white tissue (page 5, 1st full paragraph).  Bullderdiek teaches aspirates by use of a syringe (which is a puncture).
With regards to claims 6-7, 10, 12 Bullderdiek teaches cDNA synthesis and quantitative real time PCR using HPRT as a control (page 18).
Response to Arguments
The response traverse the rejection suggesting there is no reason to combine the teachings of Bullderdiek,  Campbell and Ritthaler.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the art of Ritthaler demonstrates the narrow interpretation of fine needle aspiration of the specification provides samples encompassed by the independent claim and thus is obvious.  
The response continues by asserting the art of Bullderdiek teaches a correlation of HMGA2 with diabetes, but does not teach a correlation of PPAR-gamma and HMG2A with diabetes and obesity.  This argument has been thoroughly reviewed but is not considered persuasive as the response is arguing a correlation (judicial exception), which in response to the 101 rejection the response alleged had been deleted from the claim.  Applicant should clarify on the record where the claims as amended require a correlation or no longer set forth an argument there is no correlation in response to the 101 rejection.
Further the claims merely require classifying or stratifying based on expression of the recited genes and BMI.  The claims have been amended to no longer explicitly require the groups are for diagnosis or prognosis.  Thus these arguments are not consistent with the claims.  
The response continues by arguing that Bullderdiek does not specifically teach puncturing the subcutaneous adipose for obtaining a sample.  This argument has been thoroughly reviewed but is not considered persuasive as Bullderdiek teaches fine 
The response continues by arguing the method of  Ritthaler encompass the use of intact cells, however the instant application does not require intact cells.  This argument is not persuasive as the claims provide no limitations with respect to fine needle aspiration or the intactness of cells, but merely the samples were obtained from a puncture of the subcutaneous adipose which encompass surgery or fine needle aspiration.  Thus arguments to limitations not specifically required of the claim are not persuasive.  
The response continues to argue the differences of the fine needle aspiration of Ritthaler by citing Wikipedia.  Wikipedia is an invalid evidentiary reference and cannot properly be utilized as evidence for arguments. As described by the source itself (see, http://en.wikipedia.org/wiki/Wikipedia:About; downloaded !2/2/2009) articles can be edited by anyone with access to the internet and articles frequently contain significant misinformation: 
"Visitors do not need specialized qualifications to contribute, since their primary role is to write articles that cover existing knowledge; this means that people of all ages and cultural and social backgrounds can write Wikipedia articles. Most of the articles can be edited by anyone with access to the Internet, simply by clicking the edit this page link. Anyone is welcome to add information, cross- references or citations, as long as they do so within Wikipedia's editing policies and to an appropriate standard. 
 Because Wikipedia is an ongoing work to which, in principle, anybody can contribute, it differs from a paper-based reference source in important ways. In particular, older articles tend to be more comprehensive and balanced, while newer articles more frequently contain significant misinformation, unencyclopedic content, or vandalism. Users need to be aware of this to obtain valid information and avoid misinformation that has been recently added and not yet removed .... " 
The reference itself warns against the validity of information contained in the articles. For at least the reason given by the source itself, Wikipedia may not be relied upon as evidence to support arguments of counsel.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullderdiek (WO2014/006163A1, published 1/9/2014), Campbell (Cancer Prev Rees (2009) volume 2, pages 37-42),  Ritthaler (In J Sports Med (1980) volume 1, pages 50-51) Stahlberg (Methods (2010) volume 50, pages 282-288), Healy (Methods in molecular biology (2002) volume 193, pages 349-361) and Ventura (European Journal of Obstetrics & Gynecology and Reproductive Biology, Volume 169, Issue 1, July 2013, Pages 28-32.)
The teachings of Bullderdiek,  Campbell, Ritthaler, Stahlberg  are set forth above.

Bullderdiek,  Campbell, Ritthaler, Stahlberg do not teach 5 mg samples.
However, Healy teaches, “If the amount of biological material is limited and resultant poly A+ RNA yields are low (<500 ng), the conventional approach is not an option. This problem will arise, for example, if one is attempting to construct cDNA libraries from a small number of cells, or indeed a single cell, from a tissue with a large number of cellular phenotypes such as the brain.” (abstract).
Cambpell teaches, “Campbell teaches, “ RNA yield per milligram of tissue was equivalent for methods A and B (14.2 ± 7.8 versus 16.2 ± 8.3ng of RNA/mg of tissue, respectively; P = 0.95) and RNA quality was good for both methods.” (gene expression, page 40).”
Stahlberg  detection of RNA from a single cell.
Ventura teaches isolation and reverse transcription of RNA extracted from 5 mg of tissue.  (page 29, 2.3-2.4)
Therefore it would been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims a  biopsy 5mg or less could be used to examine gene expression.  The artisan would be motivated as the Healy and Stahlberg suggest the use of a single cell, while Ventura demonstrates the use of 5 mg of tissue for RNA isolation and RT-PCR were known..  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to obtain samples of normal size.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634